SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

118
CA 11-00965
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
MARY HOLL, AS PRESIDENT OF TEAMSTERS LOCAL
264 OF THE INTERNATIONAL BROTHERHOOD OF
TEAMSTERS, PETITIONER-RESPONDENT,

                      AND                         MEMORANDUM AND ORDER

CITY OF BUFFALO, BYRON BROWN, MAYOR, STEVEN
STEPNIAK, COMMISSIONER, PUBLIC WORKS, PARKS
AND STREETS, AND KARLA THOMAS, COMMISSIONER,
HUMAN RESOURCES, RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


GOLDBERG SEGALLA, LLP, BUFFALO (MELANIE J. BEARDSLEY OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

REDEN & O’DONNELL, LLP, BUFFALO (TERRY M. SUGRUE OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a judgment and order (one paper) of the Supreme
Court, Erie County (Diane Y. Devlin, J.), entered March 4, 2011 in a
proceeding pursuant to CPLR article 75. The judgment and order, among
other things, confirmed an arbitration award.

     It is hereby ORDERED that the judgment and order so appealed from
is unanimously affirmed without costs.

     Same Memorandum as in Matter of Lucas (City of Buffalo) (___ AD3d
___ [Mar. 16, 2012]).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court